



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Snider, 2012
    ONCA 119

DATE: 20120221

DOCKET: C53650

Laskin, Blair JJ.A. and Brown R.S.J (
Ad Hoc
)

BETWEEN

Her Majesty the Queen

Respondent

and

Jesse Lee Snider

Appellant

Vincenzo Rondinelli, for the appellant

Jennifer Woollcombe, for the respondent

Heard: February 16, 2012

On appeal from the conviction entered on September 23,
    2010 and the sentence imposed on February 3, 2011 by Justice Michael J. Epstein
    of the Ontario Court of Justice, sitting without a jury.

APPEAL BOOK ENDORSEMENT

[1]

The sentence appeal is dismissed as abandoned.  On his appeal from his
    conviction for aggravated assault, the appellant argues that the trial judge
    misapplied s. 34(2) and s. 37 of the
Criminal Code
.  We disagree.

[2]

The trial judge properly applied these provisions and made findings of
    fact that fully justified his rejection of self-defence.  For the trial judge
    the critical time in the unfolding of the dispute between the complainant and
    the appellant was when the appellant got out of the car.  At that point, the
    trial judge found that the appellant became the aggressor and self-defence was
    no longer available.

[3]

On the conviction for possession of a weapon dangerous to the public
    peace, it was implicit, if not explicit, in the trial judges reasons that once
    the appellant got out of the car his purpose for possession of the knife
    changed from a lawful one to a dangerous one.

[4]

The conviction appeal is dismissed.


